   8:21-cv-00038-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 1 of 5 - Page ID # 33




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHEILA ALVAREZ,                                                8:21CV38

                     Plaintiff,                             AMENDED
                                                          MEMORANDUM
       vs.                                                 AND ORDER

HEALTH AND HUMAN SERVICES,
DENNIS OBRIAN, BRENDA
BROOKS, and HOPE HOMLES,

                     Defendants.



      Plaintiff filed her pro se Complaint (Filing 1) on February 1, 2021, and has
been granted leave to proceed in forma pauperis. The court now conducts an initial
review of the Complaint to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff sues the Nebraska Department of Health and Human Services
{“NDHHS”) and three of its employees, in their official capacities only, under 42
U.S.C. § 1983. Plaintiff alleges her children were removed from her custody after
she notified NDHHS of threats being made against herself and the children, and she
complains about having to wear a patch after passing a urinalysis test. (Filing 1, p.
11.) Plaintiff also alleges she somehow suffered a broken finger, broken rib, and
black eyes. (Filing 1, p. 5) No specific relief is requested.

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
   8:21-cv-00038-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 2 of 5 - Page ID # 34




upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       Liberally construing Plaintiff’s Complaint, this is a civil rights action brought
under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege a
violation of rights protected by the United States Constitution or created by federal
statute, and also must show that the alleged deprivation was caused by conduct of a
person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

      NDHHS is a state agency. See Neb. Rev. Stat. § 81-601. The Eleventh
Amendment bars claims for damages by private parties against a state, state
instrumentalities, and an employee of a state sued in the employee’s official
capacity. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th Cir.
1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir.
1995). Claims for a declaration of past constitutional violations against the state, its
agencies, and state employees in their official capacities are likewise barred by
Eleventh Amendment immunity. See Puerto Rico Aqueduct & Sewer Auth. v.


                                           2
   8:21-cv-00038-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 3 of 5 - Page ID # 35




Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (Eleventh Amendment does not
permit judgments against state officers declaring that they violated federal law in the
past). In addition, a state or state agency is not a “person” as that term is used in §
1983, and is not suable under the statute. See Hilton v. South Carolina Pub. Railways
Comm'n, 502 U.S. 197, 200-01 (1991).

       A state’s Eleventh Amendment immunity does not bar a suit against state
officials when the plaintiff seeks only prospective relief for ongoing violations of
federal rights. Verizon Md. Inc. v. Public Serv. Comm'n of Md., 535 U.S. 635 (2002);
Ex Parte Young, 209 U.S. 123 (1908). State officials sued in their official capacities
for injunctive relief are “persons” under section 1983, because official capacity
actions for prospective relief are not treated as actions against the state. Hafer v.
Melo, 502 U.S. 21, 27 (1991); Will v. Michigan Dep’t of State Police, 491 U.S. 58,
71 (1989); Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985). However, there is
no indication in Plaintiff’s Complaint that she is seeking any prospective injunctive
relief (e.g., an order requiring that Plaintiff’s children be returned to her custody).
Rather, it appears she is only seeking to redress a past violation of her rights.

       In summary, Defendants are immune from suit for damages. It is conceivable
that Plaintiff could sue NDHHS employees in their official capacities for prospective
injunctive relief, but the facts alleged in the Complaint do not support such a claim
for relief. If Plaintiff wishes to pursue a claim for prospective injunctive relief, she
will need to file an amended complaint and describe her situation in more detail.

       It is also possible for Plaintiff to sue individual Defendants for damages in
their personal capacities. To do so, however, Plaintiff must clearly state her intent in
an amended complaint1 and must allege facts showing what action was taken by each
individual Defendant to violate her constitutional rights.

       The removal of children from their parents’ custody violates a constitutional
right if the removal occurs without reasonable suspicion of child abuse. Stanley v.
Finnegan, 899 F.3d 623, 627 (8th Cir. 2018) “Parents have a liberty interest in the

      1
        If plaintiff again uses the court’s standard form complaint, it is sufficient to
check the “individual capacity” box under the name of each Defendant.


                                           3
   8:21-cv-00038-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 4 of 5 - Page ID # 36




care, custody, and management of their children,” but this interest is “limited by the
state’s compelling interest in protecting a child ....” Id. (quoting Swipies v. Kofka,
348 F.3d 701, 703 (8th Cir. 2003).

                              IV. PENDING MOTIONS

       Plaintiff has requested appointment of counsel. (Filing 3.) There is no
constitutional or statutory right to appointed counsel in civil cases. Phillips v. Jasper
Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006); Edgington v. Missouri Dep't of Corr.,
52 F.3d 777, 780 (8th Cir.1995), abrogated on other grounds, Doe v. Cassel, 403
F.3d 986, 989 (8th Cir.2005). The trial court has broad discretion to decide whether
both the plaintiff and the court will benefit from the appointment of counsel. Davis
v. Scott, 94 F.3d 444, 447 (8th Cir. 1996). The relevant criteria for determining
whether counsel should be appointed include the factual complexity of the issues,
the ability of the indigent person to investigate the facts, the existence of conflicting
testimony, the ability of the indigent person to present the claims, and the complexity
of the legal arguments. Phillips, 437 F.3d at 791; Edgington, 52 F.3d at 780. Having
considered these factors, the court concludes that appointment of counsel is not
warranted at this time.

       Plaintiff has also requested that summons be issued. (Filing 4.) This request
will be denied because no further proceedings will take place in this case until
Plaintiff files an amended complaint in accordance with this Memorandum and
Order. If Plaintiff files an amended complaint, the court will review it to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e)(2). This matter
may not proceed to service of process unless so ordered by the court after conducting
this review.

                                  V. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and is subject to preservice dismissal under 28 U.S.C. § 1915(e)(2). However, the
court on its own motion will give Plaintiff 30 days to file an amended complaint that
states a plausible claim for relief. Otherwise, this action will be dismissed.



                                           4
8:21-cv-00038-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 5 of 5 - Page ID # 37




   IT IS THEREFORE ORDERED:

      1. The court’s Memorandum and Order filed on March 24, 2021 (Filing
         8), is vacated.

      2. Plaintiff’s requests for appointment of counsel (Filing 3) and for
         issuance of summons (Filing 4) are denied without prejudice to
         reassertion.

      3. Plaintiff shall have 30 days to file an amended complaint in accordance
         with this Memorandum and Order. Failure to file an amended complaint
         within the time specified by the court will result in the court dismissing
         this case without further notice to Plaintiff.

      4. Failure to consolidate all claims into one document may result in the
         abandonment of claims. Plaintiff is warned that an amended complaint
         will supersede, not supplement, her prior pleadings.

      5. The court reserves the right to conduct further review of Plaintiff's
         claims pursuant to 28 U.S.C. § 1915(e)(2) in the event she files an
         amended complaint.

      6. The Clerk of the Court is directed to set a pro se case management
         deadline using the following text: April 26, 2021—amended complaint
         due.

      7. Plaintiff shall keep the court informed of her current address at all times
         while this case is pending. Failure to do so may result in dismissal
         without further notice.

   Dated this 25th day of March, 2021.

                                           BY THE COURT:

                                           Richard G. Kopf
                                           Senior United States District Judge


                                       5
